Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 21, 2018                                                                                   Stephen J. Markman,
                                                                                                                Chief Justice

  157580                                                                                                   Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        Kurtis T. Wilder
            Plaintiff-Appellee,                                                                     Elizabeth T. Clement,
                                                                                                                     Justices
  v                                                                SC: 157580
                                                                   COA: 337780
                                                                   Jackson CC: 15-005667-FH
  SOONEJOO KIM GRAHAM,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the April 17, 2018
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 21, 2018
           a1114
                                                                              Clerk